
	
		II
		110th CONGRESS
		2d Session
		S. 18
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2008
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To improve the authority of the Special Inspector General
		  charged with overseeing the Troubled Asset Relief Program, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Troubled Asset Relief Program
			 Inspector General Improvement Act.
		2.Funding of the
			 Office of the Special Inspector GeneralSection 121(g)(1) of the Emergency Economic
			 Stabilization Act of 2008 (division A of Public Law 110–343) is amended by
			 inserting before the period at the end the following: , not later than 3
			 days after the date on which the nomination of the Special Inspector General is
			 first confirmed by the Senate.
		3.Obligation to
			 respond to auditsSection 121
			 of the Emergency Economic Stabilization Act of 2008 (division A of Public Law
			 110–343) is amended—
			(1)by redesignating subsections (f), (g), and
			 (h) as subsections (g), (h), and (i), respectively; and
			(2)by inserting after subsection (e) the
			 following:
				
					(f)Corrective
				responses to audit problemsThe Secretary shall—
						(1)take action to address deficiencies
				identified by the Special Inspector General or other auditor engaged by the
				TARP; or
						(2)certify to appropriate committees of
				Congress that no action is necessary or
				appropriate.
						.
			4.Additional
			 oversight mechanismsSection
			 121(c)(1) of the Emergency Economic Stabilization Act of 2008 (division A of
			 Public Law 110–343) is amended by striking purchase, management
			 and all that follows through including and inserting
			 activities of the Secretary in the expenditure or obligation of funds
			 under this title, including.
		5.Reporting
			 RequirementSection 121(g) of
			 the Emergency Economic Stabilization Act of 2008 (division A of Public Law
			 110–343), as so designated by this Act, is amended—
			(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
			(2)by inserting
			 after paragraph (1) the following:
				
					(2)Not later than July 1, 2009, the
				Special Inspector General shall submit to the Committee on Banking, Housing,
				and Urban Affairs of the Senate and the Committee on Financial Services of the
				House of Representatives a report analyzing the use of any funds received by a
				financial institution under the
				TARP.
					.
			6.Personnel
			 AuthoritiesSection 121(e)(1)
			 of the Emergency Economic Stabilization Act of 2008 (division A of Public Law
			 110–343) is amended—
			(1)by inserting
			 (A) after (1); and
			(2)by adding at the
			 end the following:
				
					(B)(i)Subject to clause (ii),
				the Special Inspector General may exercise the employment authorities of
				subsections (b) through (i) of section 3161 of title 5, United States Code
				(without regard to subsection (a) of that section).
						(ii)In exercising the employment
				authorities under subsection (b) of section 3161 of title 5, United States
				Code, (as provided under clause (i)) the Special Inspector General may not make
				any appointment on or after the date occurring 1 year after the date of the
				first confirmation of a nomination for the Special Inspector
				General.
						.
			
